Name: Council Regulation (EEC) No 1928/87 of 2 July 1987 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural structures and production;  agri-foodstuffs;  civil law
 Date Published: nan

 No L 183/32 Official Journal of the European Communities 3.7.87 COUNCIL REGULATION (EEC) No 1928/87 of 2 July 1987 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to opinion of the European Parliament o, Having regard to opinion of the Economic and Social Committee (J), Whereas taking into consideration the characteristics of the market in tomatoes , the conclusion of contracts referred to in Article 3 ( 1 ) of Regulation (EEC) No 426/86 (4), as amended by Regulation (EEC) No 1838 /86 (5), between producers' groups and processors' groups should be encouraged because such contracts are likely to contribute to the attainment of the objectives of the common organization of the market, in particular improving the controlling of the quantities of tomatoes grown for processing and ensuring outlets for the producers' products ; Whereas one of the aims of a producers ' organization is to promote the concentration of supply ; whereas in cases where the processors conclude contracts with the producers' organization, each contract could cover considerable quantities ; Whereas a premium should be granted to processors having concluded contracts with such organizations for sizeable quantities of fresh tomatoes ; whereas for Spain and Portugal these quantities must be assessed in accordance with a specific percentage, taking into account the still limited role played by the producers ' groups and associations in both those Member States ; whereas such premium should be granted only if the processor has taken over the total quantity stipulated in the contracts , HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 426/86 the following paragraph is inserted : ' la . When for fresh tomatoes the contracts referred to in paragraph 1 have been concluded between a processor or a processors' group or associations thereof, on the one hand, and a recognized producers ' group or association thereof, on the other hand, the processor shall be granted a premium equal to 2 % of the production aid payable for the quantity of finished products obtained from the quantity of fresh tomatoes supplied under such contracts . The premium shall be paid only in cases where the processor or the processors' group or association thereof has taken over the total quantity of fresh tomatoes covered by such contracts and where the quantities covered are at least equal to a significant specific percentage of the total quantity of tomatoes processed by that processor. For Spain during the verification phase of convergence and during the first stage for Portugal , a specific percentage may be fixed . These percentages shall be determined in accordance with the procedure referred to in paragraph 3 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (') OJ No C 89 , 3 . 4 . 1987 , p . 62 . O OJ No C 156, 15 . 6 . 1987 . O OJ No C 150 , 9 . 6 . 1987 , p . 8 . (4) OJ No L 49, 22 . 2 . 1986 , p. 1 . ( 5) OJ No L 159 , 14 . 6 . 1986, p. 1 .